DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-7, 9-15 and 21-27 are allowable. The restriction requirement between Species 3 and Species 5, as set forth in the Office action mailed on 3/2/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 7, directed to Species 5 or figs. 9-10, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 is rejoined.

Reasons for Allowance
Claims 1, 3-7, 9-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1, 11 and 21 of the semiconductor device including: a semiconductor device comprising a concave disposed on one of a plurality of side surfaces of the semiconductor device and extending through the semiconductor device; and an encapsulating material fully encapsulating sidewalls of the semiconductor device and the connection component, wherein the encapsulating material is in contact with a sidewall of the concave, and the connection component is spaced apart from the concave by the encapsulating material, and physically separate from the semiconductor device (claim 1); a concave disposed on one of a plurality of side surfaces of the semiconductor device; an electrical component disposed on a side of the semiconductor device and at least partially located in the concave; an encapsulating material encapsulating the semiconductor device and the electrical component, wherein the encapsulating material is in contact with a sidewall of the concave, and the electrical component is spaced apart from the concave by the encapsulating material; a redistribution structure disposed over the encapsulating material and electrically connected to the semiconductor device and the electrical component (claim 11); a concave disposed at a corner of the semiconductor device from a top view and extends from an upper surface of the semiconductor device to a lower surface of the semiconductor device; an electrical component disposed at the corner of the semiconductor device and at least partially located in the concave; wherein the encapsulating material is in contact with a sidewall of the concave, and the electrical component is spaced apart from the concave by the encapsulating material; and a redistribution structure disposed over the encapsulating material and electrically connected to the semiconductor device and the electrical component (claim 21).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894       
/CALEB E HENRY/Primary Examiner, Art Unit 2894